Case 19-20959-GLT   Doc 98   Filed 09/15/21 Entered 09/15/21 09:40:26   Desc Main
                             Document     Page 1 of 4
Case 19-20959-GLT   Doc 98   Filed 09/15/21 Entered 09/15/21 09:40:26   Desc Main
                             Document     Page 2 of 4
Case 19-20959-GLT   Doc 98   Filed 09/15/21 Entered 09/15/21 09:40:26   Desc Main
                             Document     Page 3 of 4
Case 19-20959-GLT   Doc 98   Filed 09/15/21 Entered 09/15/21 09:40:26   Desc Main
                             Document     Page 4 of 4
